      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 1 of 25




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


D.M., individually and as next
friend of two minor children,
N.M. and A.M.                                                          PLAINTIFFS

v.                                        CIVIL ACTION NO. 2:20-CV-48-KS-JCG

FORREST COUNTY SHERIFF’S
DEPARTMENT, et al.                                                   DEFENDANTS

                        MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court grants Defendants’ Motion to Strike

[32]; grants the Motion to Dismiss [12] filed by the District Attorney’s Office for the

Twelfth Circuit Court District and Assistant District Attorney Becky Denham;

grants Defendant Alyssa Chandlee’s Motion for Judgment on the Pleadings [18]; and

grants in part and denies in part the Motion for Judgment on the Pleadings filed

by Defendants Forrest County Sheriff’s Department, Forrest County Board of

Supervisors, and Alyssa Chandlee.

      Plaintiffs may seek leave to amend their pleading to correct the numerous

deficiencies outlined in this opinion. Any motion seeking such leave must be filed

within fourteen days of the entry of this opinion and comply with Local Rule 15.

                                   I. BACKGROUND

      This case arises from an investigation into allegations of child molestation.

Plaintiff D. M. filed this suit on behalf of herself and her minor children, N. M. and

A. M. She contends that Defendants mishandled a criminal investigation and grand
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 2 of 25




jury proceedings. Specifically, Plaintiffs contend that Defendant Alyssa Chandlee, a

Deputy of the Forrest County Sheriff’s Department, negligently conducted an

interview of the minor Plaintiffs and provided false and/or misleading testimony

during a grand jury proceeding. Plaintiffs also contend that Defendant Becky

Denham, an Assistant District Attorney, conspired with Chandlee to protect the man

accused of molestation. Plaintiffs referred to a wide variety of statutes and

constitutional provisions in their Complaint, but the pleading is less than clear as to

the factual predicate underlying each cause of action. Defendants filed numerous

motions, which are fully briefed and ripe for review.

                             II. MOTION TO STRIKE [32]

      Defendants filed a Motion to Strike [32] numerous exhibits to Plaintiffs’

responses to the motions for judgment on the pleadings. Defendants contend that the

exhibits are beyond the proper scope of review for a motion under Rule 12(c). In

response, Plaintiffs argue that the motion to strike is improper because the Court

stayed the case pending resolution of Defendants’ dispositive motions. Plaintiffs also

argue that the Court must convert Defendants’ motions to motions for summary

judgment under Rule 56 and consider the evidence. Plaintiffs are mistaken on both

counts.

      Local Rule 16 provides, in relevant part: “Filing a . . . motion asserting an

immunity defense . . . stays the attorney conference and disclosure requirements and

all discovery, pending the court’s ruling on the motion, including any appeal.”


                                          2
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 3 of 25




L.U.Civ.R. 16(b)(3)(A). As the Fifth Circuit has explained, “[o]ne of the most salient

benefits of qualified immunity is protection from pretrial discovery, which is costly,

time-consuming, and intrusive.” Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).

Indeed, “that is precisely the point of qualified immunity,” as it confers “immunity

from suit rather than a mere defense to liability.” Id. (see also Mitchell v. Forsyth, 472

U.S. 511, 526, 105 S. Ct. 2806, 86 L. Ed. 411 (1985)). Therefore, “[i]t is common for a

district court to order a stay in discovery when a court is considering an immunity

defense.” Grumbles v. Livingston, 706 F. App’x 818, 820 (5th Cir. 2017). Accordingly,

the Court only stayed the normal discovery, attorney conference, and disclosure

requirements, but Defendants were still free to file the subject Motion to Strike [32].

      As for the scope of review, motions for judgment on the pleadings under Rule

12(c) are subject to the same standard of review as a motion under Rule 12(b)(6). Doe

v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008). To survive a motion to dismiss

under Rule 12(b)(6), the “complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Great Lakes Dredge &

Dock Co. LLC v. La. State, 624 F.3d 201, 210 (5th Cir. 2010). “To be plausible, the

complaint’s factual allegations must be enough to raise a right to relief above the

speculative level.” Id. (punctuation omitted). The Court must “accept all well-pleaded

facts as true and construe the complaint in the light most favorable to the plaintiff.”

Id. But the Court will not accept as true “conclusory allegations, unwarranted factual

inferences, or legal conclusions.” Id. Likewise, “a formulaic recitation of the elements


                                            3
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 4 of 25




of a cause of action will not do.” PSKS, Inc. v. Leegin Creative Leather Prods., Inc.,

615 F.3d 412, 417 (5th Cir. 2010) (punctuation omitted). “While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.”

Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

      “The court’s review is limited to the complaint, any documents attached to the

complaint, and any documents attached to the motion to dismiss that are central to

the claim and referenced by the complaint.” Ironshore Europe DAC v. Schiff Hardin,

LLP, 912 F.3d 759, 763 (5th Cir. 2019). The Court may also consider matters of public

record, Davis v. Bayless, 70 F.3d 367, n. 3 (5th Cir. 1995), and any other matters of

which it may take judicial notice. Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir.

2011). “If, on a motion under . . . Rule 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for

summary judgment under Rule 56,” and “[a]ll parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion.” FED. R. CIV.

P. 12(d). However, the “district court has complete discretion to either accept or

exclude the evidence.” Gen. Retail Servs., Inc. v. Wireless Toyz Franchise, LLC, 255

F. App’x 775, 783 (5th Cir. 2008).

      First, the Court declines to consider any evidence outside the pleadings when

addressing the pending dispositive motions. Accordingly, the Court need not convert

them to motions for summary judgment under Rule 56. The Court must determine

which, if any, of the disputed exhibits are within the boundaries of the applicable


                                          4
       Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 5 of 25




standard of review. Defendants argue that six of Plaintiffs’ exhibits must be stricken.

The Court will address each one.

       First, the purported Notice of Claim, attached as Exhibit A 1 to each Response,

was not attached to the Complaint or the Motions for Judgment on the Pleadings. It

is also not a matter of public record, and Plaintiffs have not argued that the Court

may otherwise take judicial notice of it. Therefore, the Court may not consider Exhibit

A to Plaintiffs’ Responses to the pending Motions for Judgment on the Pleadings.

       Next, D. M.’s affidavit, attached as Exhibit B 2 to each Response, was not

attached to the Complaint or the Motions for Judgment on the Pleadings. It is also

not a matter of public record, and Plaintiffs have not argued that the Court may

otherwise take judicial notice of it. Therefore, the Court may not consider Exhibit B

to Plaintiffs’ Responses to the pending Motions for Judgment on the Pleadings.

       Finally, the investigation file from the Forrest County Sheriff’s Department,

attached as Exhibit D 3 to each Response, was not attached to the Complaint or

Motions for Judgment on the Pleadings. Moreover, it is not a matter of public record.

Law enforcement agencies’ “investigative reports” are exempt from the provisions of

the Mississippi Public Records Act (“MPRA”). MISS. CODE ANN. § 25-61-12(2). The


1 See Exhibit A to Response, D.M. v. Forrest County Sheriff Dep’t, No. 2:20-CV-48-KS-JCG (S.D.
Miss. May 5, 2020), ECF No. 25-1; Exhibit A to Response, D.M. v. Forrest County Sheriff Dep’t, No.
2:20-CV-48-KS-JCG (S.D. Miss. May 5, 2020), ECF No. 27-1.
2 See Exhibit B to Response, D.M. v. Forrest County Sheriff Dep’t, No. 2:20-CV-48-KS-JCG (S.D.

Miss. May 5, 2020), ECF No. 25-2; Exhibit B to Response, D.M. v. Forrest County Sheriff Dep’t, No.
2:20-CV-48-KS-JCG (S.D. Miss. May 5, 2020), ECF No. 27-2.
3 See Exhibit D to Response, D.M. v. Forrest County Sheriff Dep’t, No. 2:20-CV-48-KS-JCG (S.D.

Miss. May 5, 2020), ECF No. 25-4; Exhibit D to Response, D.M. v. Forrest County Sheriff Dep’t, No.
2:20-CV-48-KS-JCG (S.D. Miss. May 5, 2020), ECF No. 27-4.
                                                 5
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 6 of 25




MPRA generally defines “investigative reports” as “records of a law enforcement

agency containing information beyond the scope of matters contained in an incident

report . . . .” MISS. CODE ANN. § 25-61-3(f). The investigation file in question clearly

falls within this definition. Accordingly, the Court may not consider Exhibit D to

Plaintiffs’ Responses to the pending Motions for Judgment on the Pleadings.

      For these reasons, the Court grants Defendants’ Motion to Strike [32]. The

Court hereby orders that Exhibits A, B, and D to Plaintiffs’ Responses to Defendants’

Motions for Judgment on the Pleadings – Docket Nos. [25-1], [25-2], [25-4], [27-1],

[27-2], and [27-4] – shall be stricken.

                             III. MOTION TO DISMISS [12]

      The District Attorney’s Office for the Twelfth Circuit Court District and

Assistant District Attorney Becky Denham (the “D.A. Defendants”) filed a Motion to

Dismiss [12]. Among other things, they argue that the D.A.’s Office and Denham in

her official capacity enjoy sovereign immunity from liability against Plaintiffs’ claims.

The Eleventh Amendment to the United States Constitution provides: “The Judicial

power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by Citizens of

another State, or by Citizens or Subjects of any Foreign State.” U.S. CONST. amend.

XI. This amendment protects states from being sued in federal court for damages.

Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 276 (5th Cir. 2005). It applies to suits

under both state and federal law. See, e.g. Guajardo v. State Bar of Texas, 803 F.


                                           6
       Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 7 of 25




App’x 750, 755 (5th Cir. 2020). The protection extends to “any state agency or other

political entity that is deemed the ‘alter ego’ or an ‘arm’ of the State.” Vogt v. Bd. of

Comm’rs of Orleans Levee Dist., 294 F.3d 684, 689 (5th Cir. 2002). But the protection

is not absolute. Pace, 403 F.3d at 276. First, states can waive their sovereign

immunity. Bennett-Nelson v. La. Bd. of Regents, 431 F.3d 448, 451 (5th Cir. 2005).

Second, “Congress may abrogate state sovereign immunity pursuant to the

enforcement power conferred by § 5 of the Fourteenth Amendment.” Id.

       Congress has not abrogated the states’ sovereign immunity from suit under §§

1981, 1983, 1985, or 1986. Price v. Shorty, 632 F. App’x 211, 212 (5th Cir. 2016); Hines

v. MDOC, 239 F.3d 366, 2000 WL 1741624, at *2-*3 (5th Cir. 2000). Moreover,

Mississippi has not waived its sovereign immunity. See, e.g. MISS. CODE ANN. § 11-

46-5(4); Moore v. Univ. of Miss. Med. Ctr., 719 F. App’x 381, 387-88 (5th Cir. 2018).

Finally, in Mississippi, district attorneys are state officials, and, therefore, they are

entitled to Eleventh Amendment immunity in their official capacities. See, e.g.

Hudson v. City of New Orleans, 174 F.3d 677, 682 (5th Cir. 1999); Chrissy F. v. Miss.

Dep’t of Public Welfare, 925 F.2d 844, 849 (5th Cir. 1991). 4 Therefore, the Court

grants the D.A. Defendants’ Motion to Dismiss [12] as to Plaintiffs’ state-law claims

and claims arising under 42 U.S.C. §§ 1981, 1983, 1985, and/or 1986 asserted against

the District Attorney’s Office for the Twelfth Circuit Court District and Assistant



4 Plaintiffs argue that District Attorneys are not arms of the state, citing Hudson. In Hudson, the
Fifth Circuit explicitly noted that it had previously held that “protections of the Eleventh
Amendment encompassed Mississippi district attorneys.” 174 F.3d at 682.
                                                  7
       Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 8 of 25




District Attorney Becky Denham in her official capacity. 5

       The D.A. Defendants also argue that Becky Denham is entitled to absolute

prosecutorial immunity in her individual capacity. A prosecutor enjoys “the same

absolute immunity under § 1983 that the prosecutor enjoys at common law.” Imbler

v. Pachtman, 424 U.S. 409, 427, 96 S. Ct. 984, 47 L. Ed. 128 (1976). Prosecutorial

immunity is an affirmative defense, and the defendant “bears the burden of proving

that the conduct at issue served a prosecutorial function.” Hoog-Watson v. Guadalupe

County, 591 F.3d 431, 437 n. 6 (5th Cir. 2009).

       [P]rosecutorial immunity extends to conduct that is intimately
       associated with the judicial phase of the criminal process, but not to
       those investigatory functions that do not relate to an advocate’s
       preparation for the initiation of a prosecution or for judicial proceedings.
       In other words, prosecutorial immunity protects the advocate’s role in
       evaluating evidence and interviewing witnesses as he prepares for trial,
       but not the detective’s role in searching for clues and corroboration that
       might give him probable cause to recommend that a suspect be arrested.

Id. at 438. Prosecutorial immunity extends to decisions such as preparing, initiating,

and pursuing a criminal prosecution, as well as the “decision to file or not file criminal

charges.” Quinn v. Roach, 326 F. App’x 280, 292 (5th Cir. 2009). It even extends to a

prosecutor’s office administrative procedures that are directly related to prosecutorial

functions, such as the supervision and training of assistant prosecutors, and the

management of information technology in criminal cases. Van de Kamp v. Goldstein,

555 U.S. 335, 343, 129 S. Ct. 855, 172 L. Ed. 2d 706 (2009).


5Plaintiffs referred to Title VII several times in the Complaint, but they have not alleged any type of
employment discrimination, or that they were employed by any of the Defendants. Therefore, the
Court will assume that this was a typographical error or oversight in pleading.
                                                  8
       Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 9 of 25




       Plaintiffs apparently take issue with Denham’s calling Alyssa Chandlee as a

witness in a grand jury proceeding arising from the alleged sexual abuse of N. M. by

a male relative. See Complaint at 3-4, D. M. v. Forrest County Sheriff’s Dep’t, No. 2:20-

CV-48-KS-JCG (S.D. Miss. Mar. 12, 2020), ECF No. 1. Most of Plaintiffs’ allegations

relate to Defendant Chandlee’s investigation and testimony. Id. at 3-10. The only

factual allegations related to Denham are 1) that she called Chandlee as a witness in

the grand jury proceeding, id. at 3; 2) that she told the grand jury to issue a “no-bill,”

id. at 7; 3) that she “conspired” with Chandlee “to protect the adult male that is

accused of sexually assaulting the minor” Plaintiffs, id. at 8; 4) that she knew or

should have known that Chandlee was not qualified to provide testimony to the grand

jury, id. at 9; 5) that these actions constituted an “abuse [of] her power,” id.; and 6)

that she “did not call or even attempt to speak to the victim herself,” but relied on

Chandlee’s investigation. Id. at 9-10. 6

       All these factual allegations concern “conduct that is intimately associated

with the judicial phase of the criminal process,” rather than “investigatory functions.”

Hoog-Watson, 591 F.3d at 438. A district attorney’s presentation of evidence to a

grand jury falls squarely within the boundaries of conduct protected by prosecutorial

immunity. See Kerr v. Lyford, 171 F.3d 330, 338 (5th Cir. 1999) (overruled on other

grounds); Bruce v. Wade, 537 F.2d 850, 852 (5th Cir. 1976); Franklin v. Smith, 2012



6In briefing, Plaintiffs referred to matters outside the pleadings. As noted above, the scope of the
Court’s review is restricted to the allegations of the Complaint and any documents attached thereto.
Therefore, the Court disregarded any representations or allegations outside the operative pleading.
                                                 9
     Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 10 of 25




WL 993256, at *2 (S.D. Miss. Mar. 23, 2012). Accordingly, the Court also grants the

D.A. Defendants’ Motion to Dismiss [12] as to Plaintiffs’ claims against Becky

Denham in her individual capacity.

                IV. MOTION FOR JUDGMENT ON THE PLEADINGS [18]

      Defendant Alyssa Chandlee, a deputy of the Forrest County Sheriff’s

Department, filed a Motion for Judgment on the Pleadings [18], arguing that she is

entitled to qualified immunity from liability against Plaintiffs’ federal claims. “The

doctrine of qualified immunity protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009). “Although

nominally a defense, the plaintiff has the burden to negate the defense once properly

raised.” Poole v. Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).

      There are two steps in the Court’s analysis. First, the Court determines

whether the defendant’s “conduct violates an actual constitutional right.” Brumfield

v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008). Second, the Court must “consider

whether [the defendant’s] actions were objectively unreasonable in the light of clearly

established law at the time of the conduct in question.” Id. The Court may address

either step first. Pearson, 555 U.S. at 236. “The qualified immunity standard gives

ample room for mistaken judgments by protecting all but the plainly incompetent or

those who knowingly violate the law.” Brumfield, 551 F.3d at 326. The Court “applies


                                          10
     Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 11 of 25




an objective standard based on the viewpoint of a reasonable official in light of the

information then available to the defendant and the law that was clearly established

at the time of the defendant’s actions.” Freeman v. Gore, 483 F.3d 404, 411 (5th Cir.

2007).

         When “a qualified immunity defense is asserted in an answer or a motion to

dismiss, the district court must – as always – do no more than determine whether the

plaintiff has filed a short and plain statement of his complaint, a statement that rests

on more than conclusions alone.” Anderson v. Valdez, 845 F.3d 500, 589-90 (5th Cir.

2016). This is not a heightened pleading standard, id. at 590, but the plaintiff must

“plead specific facts that both allow the court to draw the reasonable inference that

the defendant is liable for the harm he has alleged and that defeat a qualified

immunity defense with equal specificity.” Hinojosa v. Livingston, 807 F.3d 657, 664

(5th Cir. 2015). The plaintiff must “speak to the factual particulars of the alleged

actions, at least when those facts are known to the plaintiff and are not peculiarly

within the knowledge of defendants.” Schultea v. Wood, 47 F.3d 1427, 1432 (5th Cir.

1995). In that respect, the Court treats qualified immunity arguments at the pleading

stage no different than the typical 12(b)(6) standard of review under Iqbal.

         If a plaintiff fails to plead sufficient facts to overcome qualified immunity, the

Court may, “in its discretion, insist that a plaintiff file a reply tailored to the

defendant’s answer or motion to dismiss pleading the defense of qualified immunity.”

Anderson, 845 F.3d at 590. “Even if the district court does so insist, Schultea requires


                                             11
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 12 of 25




it to apply Rule 8(e)(1)’s standard to the reply, emphasizing that it is the only rule

that governs the content of replies.” Id. (punctuation omitted).

         Plaintiffs’ pleading and briefing are somewhat unclear as to the legal theories

underlying their claims, but they apparently contend that Chandlee violated their

rights by 1) mishandling the child abuse investigation; 2) questioning the children

without D. M.’s consent or presence; and 3) providing false, misleading, and/or

confusing testimony before the grand jury.

A.       Mishandling of the Investigation

         First, the Fifth Circuit has held that there is “no legal basis for a § 1983 action”

for an “unreasonable [criminal] investigation.” Shields v. Twiss, 389 F.3d 142, 150-

51 (5th Cir. 2004). 7 Phrased differently, there is no “independent constitutional claim

for being subjected to a reckless investigation; instead, . . . conducting a reckless

investigation could support other claims for violations of established constitutional

rights,” such as false arrest. Hernandez v. Terrones, 397 F. App’x 954, 965 (5th Cir.

2010).

         Although these precedents address cases filed by targets of criminal

investigations, rather than victims of crimes, it is unlikely that the Fifth Circuit

would find that victims of a crime have a greater constitutional interest in an

investigation than the suspect. Regardless, Plaintiffs have not cited any case law


7See also Baker v. McCollan, 443 U.S. 137, 146, 99 S. Ct. 2689, 61 L. Ed. 2d 433 (1979) (officials are
not “required by the Constitution to perform an error-free investigation”); Angelle v. Town of Duson,
2018 WL 4649788, at *7 (W.D. La. Aug. 7, 2018); Burrell v. Adkins, 2007 WL 4699166, at *9 (W.D.
La. Oct. 22, 2007).
                                                  12
     Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 13 of 25




suggesting that Defendant Chandlee’s alleged mishandling of the investigation

constituted a violation of their constitutional rights.

      Even if Plaintiffs had alleged a violation of their constitutional rights, they

have not alleged sufficient facts to demonstrate that Chandlee’s actions were

deliberately indifferent or objectively unreasonable under the circumstances.

“Actions and decisions by officials that are merely inept, erroneous, ineffective, or

negligent do not amount to deliberate indifference and thus do not divest the official

of qualified immunity.” Doe v. Dallas Indep. Sch. Dist., 153 F.3d 211, 219 (5th Cir.

1998). Therefore, for all these reasons, the Court grants Chandlee’s motion as to any

freestanding § 1983 claim arising from the investigation.

B.    Questioning of the Minor Plaintiffs

      Next, Plaintiffs apparently contend that Chandlee violated their Fourth

Amendment right to be free from an unreasonable seizure and Fourteenth

Amendment right to due process by questioning the minor Plaintiffs, N. M. and A.

M., without D. M.’s consent or presence. This Court has addressed similar claims and

found that public officials do not violate constitutional rights merely by “acting within

[their] statutory authority to investigate a report of child abuse.” A. L. v. Holliday,

2018 WL 4604544, at *3 (S.D. Miss. Sept. 25, 2018). Plaintiffs have not alleged that

Chandlee arrested the children or otherwise seized them. Likewise, they have not

cited any authority in support of their argument that interviewing a minor without

his or her parent’s consent or presence as part of a criminal investigation constitutes


                                           13
     Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 14 of 25




a constitutional violation.

      Additionally, a “person is deemed ‘seized’ within the meaning of the Fourth

Amendment only if, in view of all the circumstances surrounding the incident, a

reasonable person would have believed that he was not free to leave.” Carroll v.

Ellington, 800 F.3d 154, 170 (5th Cir. 2015). Plaintiffs have not alleged any facts

indicating that the minor Plaintiffs were “seized” within the meaning of the Fourth

Amendment. There are no allegations of coercion or intimidation. In fact, it appears

to be undisputed that D. M. made the allegations of sexual abuse that were being

investigated. She simply contends that Chandlee performed the investigation in a

negligent manner.

      Plaintiffs have not specified whether they contend that Chandlee’s interview

of the minor Plaintiffs violated their rights to procedural or substantive due process.

Regardless, “[t]o state a Fourteenth Amendment due process claim under § 1983, a

plaintiff must first identify a protected life, liberty, or property interest and then

prove that governmental action resulted in a deprivation of that interest.” Morris v.

Livingston, 739 F.3d 740, 750 (5th Cir. 2014). Plaintiffs did not allege that they were

deprived of any protected life, liberty, or property interest. They did not allege that

Chandlee arrested the minor Plaintiffs or otherwise seized them. They did not allege

that Chandlee coerced or intimidated them during the interview. Rather, Plaintiffs

contend that Chandlee negligently conducted the interview, which was part of her

mishandling of the investigation and contributed to the grand jury declining to indict


                                          14
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 15 of 25




the minor Plaintiffs’ alleged abuser. Plaintiffs have not cited any authority

demonstrating that they have a protected interest in the prosecution of another

person. See Linda R. S. v. Richard D., 410 U.S. 614, 619, 93 S. Ct. 1146, 35 L. Ed. 2d

536 (1973) (private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another); Thornton v. Phillips, 2019 WL 7559630, at *6 (E.D. Tex.

July 25, 2019); Kemp v. Shreveport Police Dep’t, 2017 WL 3712103, at *2 (W.D. La.

June 19, 2017); cf. Oliver v. Collins, 914 F.2d 56, 60 (5th Cir. 1990) (no constitutional

right to have someone criminally prosecuted).

       Finally, even if Plaintiffs had alleged sufficient facts to demonstrate that

Chandlee’s interview violated the children’s constitutional rights, they have not

alleged any facts demonstrating that Chandlee’s actions were deliberately indifferent

or objectively unreasonable under the circumstances. As noted above, “[a]ctions and

decisions by officials that are merely inept, erroneous, ineffective, or negligent do not

amount to deliberate indifference and thus do not divest the official of qualified

immunity.” Doe, 153 F.3d at 219. For all these reasons, the Court grants Chandlee’s

motion as to Plaintiffs’ § 1983 claims arising from the questioning of the minor

Plaintiffs.

C.     Grand Jury Proceedings

       Plaintiffs apparently contend that Chandlee violated their constitutional

rights by providing false, misleading, and/or confusing testimony before a grand jury.

“Witnesses in grand jury proceedings and criminal trials are entitled to absolute


                                           15
        Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 16 of 25




immunity against § 1983 suits.” Craig v. Taylor, 2017 WL 1282248, at *2 (S.D. Miss.

Apr. 4, 2017) (citing Rehberg v. Paulk, 566 U.S. 356, 368, 132 S. Ct. 1497, 182 L. Ed.

2d 593 (2012)). This principle applies to law enforcement officers, as well as lay

witnesses. Rehberg, 566 U.S. at 368. Therefore, the Court grants Chandlee’s Motion

to Dismiss [18] as to any § 1983 claims arising from her testimony before the grand

jury.

D.      HIPAA

        Plaintiffs referred to the Health Insurance Portability and Accountability Act

(“HIPAA”) several times in her Complaint. “[T]here is no private cause of action under

HIPAA . . . .” Acara v. Banks, 470 F.3d 569, 572 (5th Cir. 2006). Therefore, the Court

grants Chandlee’s Motion to Dismiss [18] as to any such cause of action asserted by

Plaintiffs.

E.      Equal Protection

        Plaintiffs asserted an equal protection claim, but their pleading and briefing is

unclear as to its factual basis. Regardless, to state an equal protection claim,

Plaintiffs must allege facts demonstrating “that [they] received different treatment

from that received by similarly situated individuals and that the unequal treatment

stemmed from a discriminatory intent.” Taylor v. Johnson, 257 F.3d 470, 473 (5th

Cir. 2001). Plaintiffs did not plead any facts indicating that they received different

treatment from that received by similarly situated individuals, or that such unequal

treatment stemmed from discriminatory intent. Accordingly, they did not plead


                                           16
     Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 17 of 25




sufficient facts to support an equal protection claim, and the Court grants Chandlee’s

Motion to Dismiss [18] as to any such claim asserted by Plaintiffs.

                  V. MOTION FOR JUDGMENT ON THE PLEADINGS [20]

      The Forrest County Sheriff’s Department, Forrest County Board of

Supervisors, and Defendant Alyssa Chandlee filed a Motion for Judgment on the

Pleadings [20] as to Plaintiffs’ state-law claims.

A.    Sheriff’s Department & Board of Supervisors

      First, the Sheriff’s Department and Board of Supervisors argue that they are

not amenable to suit, and that the proper Defendant is Forrest County, Mississippi.

In response, Plaintiffs do not disagree, but they contend that they could not seek leave

to amend because the Court stayed the case.

      First, Defendants are correct. Neither a sheriff’s department nor a county

board of supervisors is a political subdivision amenable to suit under the Mississippi

Tort Claims Act (“MTCA”). Brown v. Thompson, 927 So. 2d 733, 737 (Miss. 2006);

Tuesno v. Jackson, 2009 WL 1269750, at *1 (S.D. Miss. May 7, 2009). The county is

the proper party-defendant. Tuesno, 2009 WL 1269750 at *1. Accordingly, Plaintiffs’

state-law claims against the Sheriff’s Department and Board of Supervisors are

dismissed with prejudice.

      Second, as explained above, the Court only stayed the normal discovery,

attorney conference, and disclosure requirements. Plaintiff was and is free to seek

leave to amend.


                                           17
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 18 of 25




B.     Alyssa Chandlee, Individually

       Next, Defendants argue that Alyssa Chandlee is immune from liability in her

individual capacity as to Plaintiffs’ state-law claims. In response, Plaintiffs contend

that the MTCA is not applicable to their claims, but they failed to articulate any

coherent reasoning behind this argument. 8

       The MTCA codified the common-law sovereign immunity of Mississippi and its

political subdivisions, MISS. CODE ANN. § 11-46-3(1), but it waived sovereign

immunity “from claims for money damages arising out of torts of . . . governmental

entities and the torts of their employees while acting within the course and scope of

their employment . . . .” MISS. CODE ANN. § 11-46-5(1). Employees of Mississippi and

its subdivisions can not be held personally liable under state law for “acts or

omissions occurring within the course and scope of [their] duties.” MISS. CODE ANN. §

11-46-7(2). However, the MTCA provides that government employees “shall not be

considered as acting within the course and scope of [their] employment . . . for any

conduct” constituting “fraud, malice, libel, slander, defamation or any criminal

offense.” Id.; see also MISS. CODE ANN. § 11-46-5(2).

       It is clear from the factual allegations of Plaintiffs’ Complaint that all of

Chandlee’s actions in dispute occurred pursuant to her duties with the Forrest

County Sheriff’s Department. Therefore, unless Chandlee’s actions fell within one of


8 Regardless, Plaintiffs are mistaken. See, e.g. MISS. CODE ANN. § 11-46-7(1); Southern v. Miss. State
Hosp., 853 So. 2d 1212, 125 (Miss. 2003) (The MTCA affords “the exclusive civil remedy against a
governmental entity or its employee for acts or omissions which give rise to a suit” under Mississippi
law.).
                                                 18
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 19 of 25




the specific types of claims carved out from the general rule immunizing state

employees from personal liability, she can not be personally liable.

       Plaintiffs asserted state-law claims of negligence; gross negligence; “emotional

distress;” “failure to warn, protect, advise, disclose;” and negligent hiring, retention,

and supervision. The only one of these claims that arguably falls outside the scope of

the MTCA is the claim of “emotional distress.” 9 It is not clear, though, whether

Plaintiffs alleged “emotional distress” as an element of damages or asserted a claim

of intentional infliction of emotional distress. To the extent Plaintiffs intended to

plead a claim of intentional infliction of emotional distress, such a claim “can be

predicated on behavior that is malicious, intentional, willful, wanton, grossly

careless, indifferent or reckless.” Weible v. Univ. of S. Miss., 89 So. 3d 51, 64 (Miss.

Ct. App. 2011). “[T]o the extent intentional infliction of emotional distress is

predicated on malicious conduct, the claim would be outside the scope of the MTCA,”

and a state employee would not be immunized from personal liability. Id.

       Therefore, the Court grants the motion as to all Plaintiffs’ state-law claims

against Chandlee in her individual capacity, except to the extent that Plaintiffs

asserted a claim of intentional infliction of emotional distress predicated on malicious

conduct.




9 See, e.g. Johnson v. City of Indianola, 2019 WL 3769625, at *3 (N.D. Miss. Aug. 9, 2019) (claims of
negligence, and negligent hiring and supervision were subject to MTCA); Hughes v. City of
Southaven, 209 WL 2503959, at *4 (N.D. Miss. June 17, 2019) (claims of negligent hiring and
supervision were subject to the MTCA); Patterson v. City of McComb, 2018 WL 4956123, at *7 (S.D.
Miss. Oct. 12, 2018) (negligence/gross negligence subject to the MTCA).
                                                 19
     Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 20 of 25




C.    Notice of Claim

      Next, Defendants argue that Plaintiffs’ state-law claims must be dismissed

because Plaintiffs failed to allege any facts or attach any documentation to her

Complaint indicating that she complied with the MTCA’s notice provisions. The

statute provides that “any person having a claim under this chapter shall proceed as

he might in any action or law or in equity, except that at least ninety (90) days before

instituting suit, the person must file a notice of claim with the chief executive officer

of the governmental entity.” MISS. CODE ANN. § 11-46-11(1). For counties, service

must be made “upon the chancery clerk of the count sued . . . .” MISS. CODE ANN. § 11-

46-11(2)(a)(i). The Mississippi Supreme Court “strictly applies the ninety-day notice

requirement . . . .” Gorton v. Rance, 52 So. 3d 351, 358 (Miss. 2011). It “is a hard-

edged, mandatory rule,” id., that applies “equally to cases in which no notice is filed,

notice is filed after the complaint, or the complaint is filed sooner than ninety days

after filing notice.” Brown v. Southwest Miss. Reg’l Med. Ctr., 989 So. 2d 933, 936

(Miss. Ct. App. 2008).

      Plaintiffs argue that they did, in fact, provide notice as required by the MTCA.

They attached an exhibit to their response that purports to be a “Notice of Claim to

Forest [sic] County’s Attorney General.” See Exhibit A [27-1]. As explained above, the

Court can not consider this document, and the Court granted Defendants’ Motion to

Strike [32] it. Regardless, the document does not prove that Plaintiffs satisfied the

MTCA’s notice requirement, in that it purports to have been provided to either


                                           20
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 21 of 25




“Forest [sic] County’s Attorney General,” 10 id. at 1, or “the Forrest County District

Attorney Office,” id. at 2, while the statute requires that notice be provided to the

Chancery Clerk. MISS. CODE ANN. § 11-46-11(2)(a)(i).

       Therefore, the Court finds that Plaintiffs failed to provide notice of their claims

as required by the MTCA. Accordingly, the Court must dismiss Plaintiffs’ claims that

fall within the scope of the MTCA: negligence; gross negligence; “failure to warn,

protect, advise, disclose;” and negligent hiring, retention, and supervision. To the

extent Plaintiffs intended to plead a claim of intentional infliction of emotional

distress, that claim falls “outside the scope of the MTCA” to the extent that is

“predicated on malicious conduct.” Weible, 89 So. 3d at 64. Accordingly, Plaintiffs

would not be required to comply with the MTCA’s notice provision with respect to

such a claim. 11 See Idom v. Natchez-Adams Sch. Dist., 115 F. Supp. 3d 792, 804 (S.D.

Miss. 2015) (notice requirement does not apply to tort claims outside the scope of the

MTCA).

D.     IIED

       Defendants apparently argue that Chandlee can not be liable in either her

official or individual capacity for claims of intentional infliction of emotional distress.

As explained above, claims of intentional infliction of emotional distress fall “outside




10 The Court is not aware that any such office exists.
11 Defendants also asserted arguments related to the statute of limitations for claims within the
scope of the MTCA, the police-function exemption, and the discretionary function exemption, but it is
not necessary for the Court to address these arguments here, given Plaintiffs’ failure to provide a
notice of claim.
                                                 21
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 22 of 25




the scope of the MTCA” to the extent they are “predicated on malicious conduct.”

Weible, 89 So. 3d at 64. Employees of Mississippi and its subdivisions can not be held

personally liable under state law for “acts or omissions occurring within the course

and scope of [their] duties,” but they “shall not be considered as acting within the

course and scope of [their] employment . . . for any conduct” constituting “fraud,

malice, libel, slander, defamation or any criminal offense.” MISS. CODE ANN. § 11-46-

7(2); see also MISS. CODE ANN. § 11-46-5(2).

       Therefore, Chandlee can not be liable in her individual capacity for a claim of

intentional infliction of emotional distress that is not predicated on malicious

conduct, but she can be liable in her individual capacity for a claim of intentional

infliction of emotional distress that is predicated on malicious conduct. Conversely,

Chandlee can not be liable in her official capacity 12 for a claim of intentional infliction

of emotional distress that is predicated on malicious conduct, but she can be liable in

her official capacity for a claim of intentional infliction of emotional distress that is

not predicated on malicious conduct.

       The Court declines to try and apply this ruling to Plaintiffs’ pleading, as the

Court intends to allow Plaintiffs an opportunity to amend in light of the rulings in

this opinion.




12A claim asserted against a County employee in her official capacity is the same as a claim against
the County. See Johnson, 2019 WL 3769625 at *2; Alidoust v. Hancock County, Miss., 2017 WL
3298682, at *4 (S.D. Miss. Aug. 2, 2017).
                                                 22
     Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 23 of 25




E.    Current & Past Sheriffs

      Plaintiffs included “current and past sheriff [sic] elected at time of harm” as

Defendants in this action, but failed to identify any specific individuals by name.

Defendants argue that any claim Plaintiffs intended to assert against an unidentified

individual is deficient. Plaintiffs did not respond to this argument in briefing, beyond

a vague assertion that “an election was not fully settled at the time of suit.” Plaintiffs

referred to “Defendant, Sheriff, Charlie Sims” in briefing, but Charlie Sims was not

named as a Defendant in the Complaint.

      No current or past Forrest County Sheriff was named in the Complaint or

served with a summons. See FED. R. CIV. P. 4(a)(1)(A)-(B). However, “[a] public officer

who sues or is sued in an official capacity may be designated by official title rather

than by name, but the court may order that the officer’s name be added.” FED. R. CIV.

P. 17(d).

      The Court doesn’t know whether Plaintiffs intended to name Charlie Sims as

a defendant in his official and/or individual capacity. The Rules permit suits against

public officials in their official capacities by designating their office, rather than

naming them. However, if Plaintiffs want to sue Sims in his individual capacity, they

must name and serve him.

F.    Jury Trial

      Finally, Plaintiffs demanded a jury trial. Defendants argue that the MTCA

bars any jury trial as to Plaintiffs’ state-law claims. Defendants are partially correct.


                                           23
      Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 24 of 25




The MTCA requires that all claims under it shall be heard by a judge without a jury.

MISS. CODE ANN. § 11-46-13(1). Therefore, Plaintiffs’ state-law claims within the

scope of the MTCA can not be decided by a jury, but any state-law claims outside the

scope of the MTCA can be decided by a jury.

                                       VI. CONCLUSION

       For all these reasons, the Court grants Defendants’ Motion to Strike [32];

grants the Motion to Dismiss [12] filed by the District Attorney’s Office for the

Twelfth Circuit Court District and Assistant District Attorney Becky Denham;

grants the Motion for Judgment on the Pleadings [18] filed by Defendant Alyssa

Chandlee; and grants in part and denies in part the Motion for Judgment on the

Pleadings filed by Defendants Forrest County Sheriff’s Department, Forrest County

Board of Supervisors, and Alyssa Chandlee.

       Plaintiffs may seek leave to amend their Complaint to correct the numerous

pleading deficiencies outlined in this opinion. The Court advises Plaintiffs’ counsel to

be precise and specific in pleading. Imprecision in pleading generally increases the

cost of litigation for all parties, and it wastes the Court’s time. 13 Any motion seeking

leave to amend must be filed within fourteen days of the entry of this opinion and

comply with Local Rule 15. If Plaintiffs do not timely seek leave to amend, the claims

dismissed herein will remain dismissed, and the Magistrate Judge will schedule a

case management conference to determine what, if anything, remains of this case.


13See Brown v. Wilkinson County Sheriff’s Dep’t, 2017 WL 1479428, at *11-*12 (S.D. Miss. Apr. 24,
2017) (discussing “shotgun pleading”).
                                                24
Case 2:20-cv-00048-KS-JCG Document 37 Filed 08/19/20 Page 25 of 25




SO ORDERED AND ADJUDGED this 19th day of August, 2020.

                                        /s/  Keith Starrett
                                                   KEITH STARRETT
                                    UNITED STATES DISTRICT JUDGE




                               25
